DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  -- Wearable Device with Sensors for Measuring Data for Swim Training--.
Claim Objections
Claims 2-6 are objected to because of the following informalities:
In re claim 2, the language “wherein the sense glove comprising:” should read --wherein the sense glove comprises:-- .  It is unclear what is meant by “a serial of the motion data” at line 16.  The examiner suggests the language --a series of the motion data--.  It is also unclear what is meant by “an information transmission circuit … to transmit the swimmer’s commands in the opposite direction” at line 20 as it is unclear what direction is opposite.  The examiner suggests the language -- an information transmission circuit … to transmit a swimmer’s commands to the control circuit--.
In re claim 3, the language “wherein the sense shoe comprising:” should read --wherein the sense shoe comprises:--.  It is unclear what is meant by “a serial of the motion data” at line 16.  The examiner suggests the language --a series of the motion data--. It is also unclear what is meant by “an information transmission circuit … to transmit the swimmer’s commands in the opposite direction” at line 20 as it is unclear what direction is opposite.  The examiner suggests the language -- an information transmission circuit … to transmit a swimmer’s commands to the control circuit--.
In re claim 4, the language “wherein an elastic and touch fastener being provided” should read -- wherein an elastic and touch fastener is provided --.
In re claim 5, the language “wherein the sense glove being provided with” should read -- wherein the sense glove is provided with --.
In re claim 6, the language “wherein the sense shoe being provided with” should read -- wherein the sense shoe is provided with --.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claim 2, the recitations of “the palm side” at line 6, “the orientation” at line 10, “the lower portion” and “the back side surface” at line 13, “the operation information” at line 14, and “the swimmer’s commands” and “the opposite direction” at line 20, lack antecedent basis.  In addition, the language “where the acting strength of the sense glove with water produced during an arm stroking motion” at lines 6-9 is unclear.  This clause does not make grammatical sense and lacks a verb.  In addition, it is unclear what is meant by the term “acting strength with water” which appears to be a result of machine translation of the claim.  In addition, the specification does not provide further guidance with regard to this term as it uses the same language.  For purposes of examination, this term is interpreted as a pressure induced on the palm of the glove by water during a swim stroke.   As a result, the claim is indefinite as one skilled in the art is unable to determine the scope and meaning of the claim.
In re claim 3, the recitations of “the upper” and “the bottom” at line 6, “the orientation” at line 10, “the upper surface” at line 13, “the operation information” at lines 13-14, and “the swimmer’s commands” and “the opposite direction” at line 20 lack antecedent basis.  In addition, the language “where the acting strength of the sense shoe with water produced during a leg kicking motion” at lines 7-8 is unclear.  This clause does not make grammatical sense and lacks a verb.  In addition, it is unclear what is meant by the term “acting strength with water” which appears to be a result of machine translation of the claim.  In addition, the specification does not provide further guidance with regard to this term as it uses the same language.  For purposes of examination, this term is interpreted as a pressure induced on the upper and lower surfaces of the shoe by water during a kicking motion of a swim stroke.   As a result, the claim is indefinite as one skilled in the art is unable to determine the scope and meaning of the claim.
In re claim 4, the language “the lower wrist portion” at lines 2-3 lacks antecedent basis.
Claims 4-6 are also rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No.  2018/0200579 to Davis et al. (“Davis”).
In re claim 1, Davis discloses a limb motion measurement device [Fig. 1 #100] for swimming training [Abstract] comprising a sense glove [¶ 107 describes element 100 may be embodied as a swim glove] and a sense shoe [¶ 107 describes element 100 may be embodied as a swim shoe].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0220702 to Fathallah et al. (“Fathallah”) in view of Davis.
In re claim 1, Fathallah discloses a limb motion measurement device [Fig. 1 #100] for swimming training [Abstract] comprising a sense glove [¶ Fig. 1 #101, Figs. 5A-5C, #101/211] and a sense sock [¶ 212 describes element 101 may be embodied as a sock-like form factor on the swimmer’s foot].
While Fathallah discloses the fixture of device 101 may take the shape of other parts of the human anatomy such as a foot and gives an example of a sock, Fathallah doesn’t specifically disclose the form of a shoe.  However, Davis teaches a limb motion measurement device for swimming [Fig. 1, #100] may take the form of a sock or a shoe [¶ 107 describes measurement device 100 may be embodied as swim socks or shoes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the shoe form of Davis for the sock form Fathallah as Davis teaches the alternate use of a measurement/sensor system for swim training in either the form of a swim sock or a swim shoe, and the substitution of one known element of footwear for another know element of footwear would have yielded the predictable results of securing the limb measurement device to the disclosed desired location of a swimmer’s foot to one of ordinary skill in the art at the time of the invention.

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fathallah in view of Davis and further in view of U.S. Patent Publication No. 2011/014694 to Sakita (“Sakita”).
In re claim 2, Fathallah and Davis disclose the invention of claim 1 as stated above.  Fathallah further discloses the sense glove [¶ Fig. 1 #101, Figs. 5A-5C, #101/211] comprising:  a control circuit electrically connecting to and controlling all electronic components of the sense glove [Fig. 10, #1003]; a pressure sensor electrically connected to the control circuit [Fig. 10 # 1001 “Pressure”] and covered on the palm side surface of the sense glove [¶¶156, 196 which describe placement of the pressure sensors including the palm side] where the acting strength of the sense glove with water produced during an arm stroking motion [¶¶150, 151 describe measurement for formulating a performance metric of a swim stroke]; an attitude sensor electrically connected to the control circuit [Fig. 10, Sensors 1001 accelerometer, gyroscope, magnetometer, and ¶150 a 9 degrees of freedom (9-DOF) inertial measurement unit (IMU) 205] and fixed to the sense glove [¶203] to measure the orientation of the sense glove during an arm stroking motion [¶¶210 and 211]; a screen electrically connected to the control circuit [Fig. 10, #1005 UI Visual Output and ¶160 OLED display] and fixed on the lower portion of the back side surface of the sense glove [Fig. 5C, #520 shows display 520 affixed to lower dorsal side of glove] to display the operational information being processed [Fig. 8]; and an information transmission circuit embedded in the control circuit [Fig. 10 #1004 and 1006] to transmit the motion data outwards to an external computer [¶¶ 159 and 206] and the swimmer's commands in the opposite direction [¶¶ 159 and 206].
Although Fathallah discloses the use of a plurality of pressure sensors; Fathallah does not explicitly disclose the use of a pressure sense film as a pressure sensor.  However, in a swim measurement device for swim training worn on a swimmer’s hand, Sakita teaches the use of a pressure sense film as a pressure sensor to measure pressure associated with a swimmer’s hand during an arm stroking motion during swimming [Fig. 9 shows and ¶39 describes the measurement of the hand pressure to determine a swimmer’s strokes ¶42 describes that the pressure sensor may be formed using a thin piezoresistive material such as silicon rubber that may be placed on a finger or toe of the swimmer]. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted one type of pressure sensor for measuring swim stroke data (i.e., the pressure sense film) as taught by Sakita for the pressure sensors for measuring swim stroke data of Fathallah, since the substitution of one known pressure sensor for use on a hand of a swimmer for another type of pressure sensor used on the hand of a swimmer would have yielded the predictable results to one of ordinary skill in the art at the time of the invention of measuring the swimmer’s pressure during a swim stroke.
Although Fathallah implicitly discloses the use of a timer [see, e.g., Fathallah describes a core processor of the device and Figs. 14-18 show profiles calculated for data acquired over time, or ¶¶ 207 and 210 describe modeling for the measured data points over time which cannot be accomplished without timing being associated with the pressure sensors/IMU readouts]; Fathallah does not explicitly disclose the use of a timer.  However, in a swim measurement device for swim training, Sakita teaches the use of a timer embedded in the control circuit to provide all time parameters required to generate a serial of motion data of the sense device during an arm stroking motion [¶28 describes that the IC 19 has an internal clock]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the limb measurement device of Fathallah to include the embedded timer, as taught by Sakita, in order to provide the swimmer with total elapsed times, splits, and lap count automatically [¶ 5], and to provide time points for the data [¶37] allowing data from multiple sensors to be synchronized and analyzed [¶ 43 and 44]. 
In re claim 3, Fathallah and Davis discloses the invention of claim 1 in which a limb motion measurement device #101 is formed as a shoe for swimming as stated above with regard to claim 1.  Fathallah further discloses the measurement device/shoe comprising:  a control circuit electrically connecting to and controlling all electronic components of the sense shoe [Fig. 10, #1003]; a pressure sensor electrically connected to the control circuit [Fig. 10 # 1001 “Pressure”] and covered on the upper and the bottom surfaces of the sense shoe [¶¶156 discloses multiple sensor configuration including a first side and dorsal side and ¶32 additional specifies the pressure sensors are, in use, disposed on opposing outward surfaces of an external surface] where the acting strength of the sense shoe with water produced during an a kicking motion [¶¶150, 151 describe measurement for formulating a performance metric of a swim stroke]; an attitude sensor electrically connected to the control circuit [Fig. 10, Sensors 1001 accelerometer, gyroscope, magnetometer, and ¶150 a 9 degrees of freedom (9-DOF) inertial measurement unit (IMU) 205] and fixed to the sense shoe [¶203] to measure the orientation of the sense shoe during an kicking motion [¶¶210 and 211, note when worn on the foot as described in one of the embodiments disclosed, the IMU will record orientation of the foot]; a screen electrically connected to the control circuit [Fig. 10, #1005 UI Visual Output and ¶160 OLED display] to display the operational information being processed [Fig. 8]; and an information transmission circuit embedded in the control circuit [Fig. 10 #1004 and 1006] to transmit the motion data outwards to an external computer [¶¶ 159 and 206] and the swimmer's commands in the opposite direction [¶¶ 159 and 206].
Although Fathallah discloses the measurement device includes a display, Fathallah does not specifically teach the location of the display with regard to the embodiment when placed on the foot or that the display is fixed on the upper portion the sense shoe.  However, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to place the display on the upper portion of a shoe in a foot application, since 1) this is the only location that would be visible to the user during use (i.e., a user would not be able to read the display if placed on the side or bottom of the shoe), 2) if the display was placed on the bottom or side it would be subject to scratching and/or additional damage, and 3) since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Although Fathallah discloses the use of a plurality of pressure sensors; Fathallah does not explicitly disclose the use of a pressure sense film as a pressure sensor.  However, in a swim measurement device for swim training worn on a swimmer’s foot, Sakita teaches the use of a pressure sense film as a pressure sensor to measure pressure associated with a swimmer’s foot during a kicking motion during swimming [Fig. 9 shows and ¶39 describes the measurement of the kick pressure to determine a swimmer’s strokes ¶42 describes that the pressure sensor may be formed using a thin piezoresistive material such as silicon rubber]. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted one type of pressure sensor for measuring swim kick data (i.e., the pressures sense film) as taught by Sakita for the pressure sensors for measuring swim kick data of Fathallah, since the substitution of one known pressure sensor for use on a foot of a swimmer for another type of pressure sensor used on the foot of a swimmer would have yielded the predictable results to one of ordinary skill in the art at the time of the invention of measuring the swimmer’s foot pressure during a swim kick.
Although Fathallah implicitly discloses the use of a timer [see, e.g., Fathallah describes a core processor of the device and Figs. 14-18 show profiles calculated for data acquired over time, or ¶¶ 207 and 210 describe modeling for the measured data points over time which cannot be accomplished without timing being associated with the pressure sensors/IMU readouts]; Fathallah does not explicitly disclose the use of a timer.  However, in a swim measurement device for swim training, Sakita teaches the use of a timer embedded in the control circuit to provide all time parameters required to generate a serial of motion data of the sense device during a kicking motion [¶28 describes that the IC 19 has an internal clock]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the limb measurement device of Fathallah to include the embedded timer, as taught by Sakita, in order to provide the swimmer with total elapsed times, splits, and lap count automatically [¶ 5], and to provide time points for the data [¶37] allowing data to be synchronized from multiple devices and analyzed [¶ 43 and 44]. 
In re claim 5, Fathallah discloses the sense glove being provided with a chargeable battery electrically connecting to the control circuit of the sense glove [Fig. 10, #1007 ¶156 describes a lithium-ion rechargeable battery to power the device].
In re claim 6, Fathallah in view of Davis disclose the sense shoe being provided with a chargeable battery electrically connecting to the control circuit of the sense shoe [Fig. 10, #1007 ¶156 describes a lithium-ion rechargeable battery to power the device].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fathallah in view of Davis and Sakita and further in view of U.S. Patent No. 5,820,526 to Hoffman (“Hoffman”).
In re claim 4, Fathallah in view of Davis and Sakita disclose the limb motion measurement device for swimming training of claim 2.  However, the glove of Fathallah lacks, but Hoffman teaches an elastic and touch fastener being provided at the lower wrist portion of a swim glove [Fig. 38A and B, #s 540 including 596, 544, 548].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glove of Fathallah to include the elastic and touch fastener, as taught by Hoffman, in order to allow the glove to be secured to the hand while providing a quick removal means and/or easing removal of the glove by a single hand, see, e.g., Hoffman, col. 5, ll. 26-52. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0043212 describes a system capable of generating measurements, storing and transmitting data, analyzing the swim stroking motions based on the data and connecting to a remote server which is configured to perform further analyses a system and techniques providing interactive feedback to a trainee based on a computational analysis of a video/audio stream or recording of said trainee.
US 2016/0338621 describes wearable pressure sensors in glove and sock for sport performance monitoring including swimming.                                                                                      
US 9,773,330 wearable glove and shoe with pressure sensors for sports analysis including swimming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                        

/MALINA D. BLAISE/Primary Examiner, Art Unit 3715